I concur in the opinion of the majority in so far as it affirms the judgment of the trial court dismissing the action as to respondent Brewster Cigar Co., Inc., while, in so far as the decision reverses the judgment as to respondent Daymude, I dissent therefrom.
It is probable that a complaint, based upon the occurrences set forth in the complaint herein, could be so drawn as to be good against a demurrer on the part of respondent Daymude, but, in my opinion, the complaint in this action, as drawn, does not state facts sufficient to constitute a cause of action against him. The complaint alleges that respondent Daymude induced respondent Failing, a police officer of the city of Seattle, to pursue appellant under the belief that appellant had committed a felony, and that officer Failing "pursued, shot and wounded" appellant, inflicting upon him the injuries complained of.
A police officer is an agent of the state, whose duty it is in proper cases to make arrests. Respondent Daymude had no right to arrest appellant, although it may be conceded that, under certain circumstances, he might have detained him pending arrest by competent authority. Officer Failing, however, had the right to make an arrest. Under the circumstances disclosed by the complaint, appellant would have been justified in resisting Daymude had the latter attempted to detain him. Appellant was not, however, justified in resisting officer Failing or in fleeing from him if summoned by the officer to halt. Whether guilty of any offense or not, it was appellant's duty, when summoned by an officer of the law, to obey the summons and submit to proper questioning or examination.
A complaint may be sworn to by an individual maliciously, wantonly and with no probable cause whatsoever, but if, pursuant to such a complaint, an officer *Page 477 
of the law receives a warrant of arrest, regular on its face, and acting thereunder seeks to apprehend the person named therein, that person, however innocent of any wrongdoing, is not justified in resisting the officer, knowing him to be such; and the person who wrongfully swore to the complaint is not, in my opinion, liable to the person arrested for damages suffered by such person in resisting the officer who is in a lawful manner attempting to execute the warrant.
Likewise, a private citizen, putting in operation a train of events which leads an officer of the law to seek to arrest an individual, is liable only for damages occasioned by the lawful acts of the officer and is not liable for wanton actions on his part, actions in excess of his lawful authority, or damages occasioned by the use of unnecessary force or violence.
If, therefore, appellant, knowing that a police officer was seeking to detain, question or arrest him, attempted to flee from the officer and failed to halt upon command, appellant has no action for damages based upon injuries which he suffered because of his willful and deliberate attempt to escape. Likewise, if appellant resisted the officer and was shot in the course of such resistance, he has no just complaint, as he had no right to resist an officer who was attempting to detain or arrest him, even though he might have had a right to resist any attempted detention by respondent Daymude.
It is equally true that, if respondent Failing wantonly, and using unnecessary force and violence, injured appellant, respondent Daymude would not be responsible for damages so inflicted.
The complaint before us seems to be based upon the theory that, the hue and cry raised by Daymude having been unjustified and wrongful, it necessarily follows that Daymude is liable to appellant for any injuries *Page 478 
received by him as the result thereof. Such may or may not be the case, depending upon the facts, and notwithstanding the rule that a pleading should be liberally construed as against a general demurrer, in my opinion, the complaint, alleging no more than it does concerning the wounding of appellant by officer Failing, fails to state a cause of action against either of the respondents.
In my opinion the judgment appealed from should be in all things affirmed.